                                                   REPUBLIC OF COLOMBIA
                                        TWENTY-FOURTH MUNICIPAL CRIMINAL COURT
                                          WITH DUE PROCESS OVERSIGHT DUTIES
                                                RECORD OF A COURT HEARING
                                             COURTHOUSE, COURTROOM No. 72
                                           Cali - Valle. Telephone: 898 68 68 Ext. 6242
CASE FILE NUMBER                          11001-6000-096-2017-80042
DATE:                           AUGUST 21, 2019
START TIME:                             11:06 A.M.                                  END TIME:                    1:41 P.M.
                                             JUDGE: JOSE MANUEL TORRES VANEGAS

                                                      PROSECUTOR’S OFFICE
Prosecutor’s Office      LUIS RICARDO GARCIA CORTES, Telephone: 3506011527, prosecutor supporting Dr. MARIA ISABEL
                         RAMIREZ MELENDEZ, SPECIAL PROSECUTOR 23 AGAINST MONEY LAUNDERING
Address                  DIAGONAL 22 B No. 52 – 01 EDIFICIO F PISO 4°. BOGOTA
Telephone                570 2000 EXTENSION 1870

                                    SPECIALIST IV, SUPPORTING PROSECUTOR’S OFFICE
Name                     DARWIN SARMIENTO SANDOVAL
Identity document        National Identity Card No.        87.067.233 issued in Pasto
Address                  SUPPORT OF THE PROSECUTOR

                                                        DEFENSE COUNSEL
Defense attorney         MARIA DEL SOCORRO MOSQUERA MORENO
Identity document        National Identity           31.148.759    Professional Identity Card No.      50.902 issued by the
                         Card No.                                                                      Supreme Court of Justice
Address                  CARRERA 27 No. 23 – 26 Palmira
Telephone                310 425 5841

                                                       SUSPECT or ACCUSED
Defendant                ELBA CHARA GOMEZ
Identity document        National Identity Card No.        34.501.118
Address                  CALLE 34 No. 100a-150 Tenerife Conjunto Residencial Etapa I Apartamento 2-503 Torre II - Cali
In custody               UNDER HOUSE ARREST

                                                       SUSPECT or ACCUSED
Defendant                JENNY LICETH AMBUILA CHARA
Identity document        National Identity Card No.        1.144.061.037
Address                  CALLE 34 No. 100 A-150 Tenerife Conjunto Residencial UNDER HOUSE ARREST Etapa I Apartamento 2-503
                         Torre II - Cali

                                                       SUSPECT or ACCUSED
Defendant                OMAR AMBUILA
Identity document        National Identity Card No.        10.471.570
Address                  JAMUNDI CORRECTIONAL FACILITY
In custody               YES

          VICTIM’S REPRESENTATIVE – Colombian Customs and Tax Bureau (hereinafter DIAN, in its Spanish initials) –
Name                     FABIAN MAURICIO LOPEZ CAICEDO
Identity document        National Identity Card No.        87.067.233 issued in Pasto Professional Identity Card No. 187.357 issued
                                                           by the Supreme Court of Justice
Address                  CRA 7 No. 6 C 54 – PISO 1 Edificio Sendas – BOGOTOA [sic]
                         Telephone
                         301 430 0076
E-mail                   flopezc@dian.gov.co

                            REPRESENTATIVE FROM THE OFFICE OF THE ATTORNEY GENERAL
Name of the Attorney Authorized to Represent the          Special Agent Dr. GLORIA EDITH RAMIREZ ROJAS, Attorney Authorized to
Office of the Attorney General in Court II                Represent the Office of the Attorney General in Court II
Identity document
Address                                                   BANCOLOMBIA

                                                          ALLEGED CRIME
MONEY LAUNDERING, ILLEGAL ENRICHMENT OF PRIVATE PARTIES, CONSPIRACY, FACILITATION BY A PUBLIC SERVANT

                                                              MOTION
SUSPENSION AND CANCELLATION OF LEGAL STATUS, SUSPENSION OF THE AUTHORITY TO DISPOSE OF ASSETS FOR
PURPOSES OF CONFISCATION.
                                                             DECISION

     COMMENTS: After hearing the parties, the Court DECIDES: ONE: TO ORDER the suspension of the legal status of
     the corporate name “FARES INMOBILIARIA SOCIEDAD POR ACCIONES SIMPLIFICADA,” also known by the abbreviated
     name “FARES INMOBILIARIA S.A.S.,” with Taxpayer ID No. 805028662-8 and Commercial Registration No. 621126-16,
     represented by Ms. ELBA CHARA GOMEZ. To this end, an official letter shall be sent via the Court Services Center in this
     city to the Cali Chamber of Commerce, for purposes of recording the legal measure ordered herein.

     TWO: TO ORDER the suspension of the authority to dispose of assets for purposes of confiscation, with respect to the
     following motor vehicles:

     1.-) License plate                CQH785
     Vehicle type                      SUV
     Make                              AUDI
     Body style                        CAB
     Line                              Q7 FI LUXURI 3 SPECIAL
     Color                             WHITE
     Model                             2009
     Engine                            BUG078550
     Chassis                           WAUZZZ4LX9D000144
     Cylinder capacity                 3000
     Passengers                        7
     Use                               PRIVATE, owned by ELBA CHARA GOMEZ.



     2.-) License plate                TMP803
     Vehicle type                      BUS
     Make                              HINO
     Body style                        ENCLOSED
     Line                              XZU710L-HKFRP1
     Color                             WHITE, YELLOW, BLUE, RED, GRAY
     Model                             2016
     Engine                            N04 CUV20919
     Chassis                           9F3UCPOH1G3102258
     Cylinder capacity                 4009
     Passengers                        25
     Use                               PUBLIC, owned by OMAR AMBUILA

     3.-) A 2017 PORSCHE CAYENNE with VIN WP1AA2A29HKA83052

     4.) A Lamborghini with VIN ZHWUR1ZF7HLA05916



     THREE: In order to comply with the foregoing, an official letter shall be sent via the Court Services Center to the
     Ministry of Transport, for purposes of recording the following information in the Sole National Register of Transport


     (hereinafter RUNT, in its Spanish initials): On this date, this court ordered the suspension of the authority to dispose of
     assets for purposes of confiscation, with respect to the first two vehicles mentioned above, with license plates CQH785
     and TMP803. In addition, an official letter shall also be sent via the Court Services Center, through the Office of
     International Affairs at the Office of the Prosecutor General of the Nation, to Magistrate Judge JONATHAN GOODMAN
     of the United States District Court for the Southern District of Florida, informing him that on this date, this court ordered
     the suspension of the authority to dispose of assets for purposes of confiscation, with respect to the following vehicles:
     a 2017 PORSCHE CAYENNE with VIN WP1AA2A29HKA83052, and a Lamborghini with VIN ZHWUR1ZF7HLA05916.



    Not appealed. A copy of the record of the hearing and a recorded DVD are provided.

    The Honorable

                                                              [illegible signature]

                                                    JOSE MANUEL TORRES VANEGAS


                                                                                                                                     2
    Case File No. 11001-6000-096-2017-80042
                                                                                  Atachment (2)


                              CERTIFICATE OF TRANSLATION


         I,   Jorge Mejia                      , certify that I am competent to translate this document,
and that the translation is true and accurate, to the best of my abilities. Archival seals, stamps, and
certifications have not been translated here.


                 U.S. v. One Lamborghini
English Title:


Title:    EE.UU. c. One Lamborghini




         I certify under penalty of perjury, pursuant to 28 U.S.C. 1746, that the attached translation
is true and correct.




Executed this          30th           day of     March                       , 20 20    .




                                                                            Signature




Attachment (2) - Certificate of Translation
